 In theMatterofKENDALL REFININGCOMPANYdndOILWORKERSINTERNATIONALUNION,CIOCase No. 6-R-1375SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 9, 1946On August16, 1946, pursuant to the Decision and Direction of Elec-tion issued by the Board herein on August 5, 1946,' an election by secretballot was conducted under the direction and supervision,of the Re-gional Director for the Sixth Region (Pittsburgh, Pennsylvania).Upon the conclusion of the election, the Regional Director issued andduly served upon the parties his Report on Challenged Ballots, settingforth.the results of the election and the recommendation of the Re-gional Director With respect to the disposition of 11 challenged ballots.Thereafter the Employer filed exceptions to the Report on ChallengedBallots.No objections have been filed by any of the parties to theconduct of the balloting or to the results of the election.The Report on Challenged Ballots discloses the following electionresults :Approximate number of eligible i otes s-----------------------354Void ballots----------------------------------0Votes cast for Oil Workers International Union, CIO ----------157Votes cast for International Union of Operating Enguieei . AFL_0Votes cast against participating organizations________________ 143Valid votes counted----------------------------------300Challenged ballots------------------------------------------11Valid votes counted plus challenged ballots____________________317In his Report on Challenged Ballots, the Regional Director foundthat two employees challenged by the Oil Workers as alleged super-visory employees were non-supervisory and eligible to vote in the elec-tion.The Regional Director found, however, that the other nine em-ployees challenged by the Oil Workers and employed in the multi graphdepartment where they operate various machines used in the duplica-tion of advertising matter, form letters, and stationery, are essentiallyclerical employees and recommended that.the challenges in these in-369 N. L R.B. 1185.71 N. L R.B, No. 39.306 KENDALL REFINING COMPANY307stances be sustained upon the ground that such employees come withinthe Board's general exclusion of "office and clerical employees" fromthe appropriate unit,.In its exceptions, which are concerned only withthe recommendation of the Regional Director with respect to the nineemployees hereinabove referred to, the Employer contends in substancethat the employees of the multigraph department have interests closelyrelated to those of the refinery employees and that they by reasonthereof come within the general terms of the appropriate unit.We have considered the Report on Challenged Ballots and theEmployer's exceptions thereto.We concur in the finding of the Re-gional Director that the employees of the multigraph department areessentially clerical employees, although from the allegations in theEmployer's exceptions such employees would also appear to be plantclerical employees of a type which we have on occasion included withinproduction and maintenance units. In the present instance, however,no issue was raised at the hearing with respect to the inclusion ofplant clerical employees as such within the unit heretofore found tobe appropriate.In the absence of such issue, the Board adopted withrespect to the exclusion of office and clerical employees generally, thesame provision as was used in the determination of the appropriateunit in the earlier proceeding involving employees of the Employer.2In so doing, the Board intended by its exclusion of "office and clericalemployees," to exclude both office and plant clerical employees fromthe appropriate unit.'Under the circumstances, we find that themultigraph department employees herein concerned are not properlyincluded within the appropriate unit.Accordingly, we sustain thechallenges to the ballots of such employees and overrule the exceptionsof the Employer to the Regional Director's Report on ChallengedBallots.Since the results of the balloting show that a majority of the em-ployees in the appropriate unit have selected the Oil Workers as theirbargaining representative and that such selection could not be affectedby opening and counting the two challenged ballots of alleged super-visory employees, we find it unnecessary to determine the validityof the challenges in these instances and shall certify the labor organi-zation shown to have been designated as bargaining representative forthe purposes of collective bargaining.CERTIFICATION OF REPRESENTATIVESBy virtue of raid pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsSeeMatter of Kendall Refining Company,59 N. L. R B 1334.$SeeMatter of Precision Castings Co., Inc,48 N. L. R. B. 835 at 838. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Sections 203.54 and 203.55, of National LaborRelations Board Rules and Regulations-Series 4,IT IS HEREBYCERTIFIED that Oil Workers International Union, CIO,has been designated and selected by a majority of all employees em-ployed in or attached to the refinery of Kendall Refining Company,at Bradford, Pennsylvania, including Fosterbrook, the pipe-line de-partment, the stock clerk and his helper, and watchmen, but excludingthe main and job order clerk, production employees, laboratory em-ployees, office and clerical employees, salesmen, administrative em-ployees, foremen, assistant foremen, and all or any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, as their bargainingrepresentativefor the pur-poses of collective bargaining, and that, pursuantto Section 9 (a) ofthe Act, the said organization is the exclusiverepresentativeof all suchemployees for the purposes of collectivebargainingwith respect torates of pay, wages, hours of employment, and otherconditions ofemployment.